Judge DuRelle
delivered the following dissenting opinion in which Judge Guffy concurred.
Henry S. Tyler, mayor of Louisville, died on January 14, 1896, and the appellant, Geo. D. Todd, was thereupon elected mayor by the general council. The election was had under the provisions of the act for the government of cities of the first class, Kentucky statutes, section 2788, as follows: “When a vacancy shall take place in the office of mayor a mayor pro tempore shall be chosen by the general council in joint session by the vote of a majority of the members elected. If the vacancy occur three months or more prior to a *559regular municipal election a mayor shall be chosen for the unexpired, term at the said election. If the vacancy occur within three months the mayor pro tempore chosen by the general council shall serve until the regular election for mayor. It shall be the duty of the president of the board of aldermen to issue the proclamation for such joint session, to be held not less than ten nor more than twenty days after such vacancy shall take place. Until the vacancy is filled the president of the board of aldermen .shall act as mayor.”
The term for which Mayor Tyler was elected will expire in November, 1897, and the vacancy occurred more than three months before the November election, 1896. As there is to be no “regular municipal election” in November, 1896, as conceded by the opinion of the majority, the plain letter •of the statute requires the election to be in November, 1897, unless the Constitution renders the statute inoperative as to the time of holding the election.
It is contended by appellees that the time of holding the election for mayor is controlled by section 152 of the Constitution, because of the fact that in November. 1896, there are to be elected school trustees in the city of Louisville and presidential electors throughout the State.
Section 152 of the Constitution provides: “Except as otherwise provided in this Constitution, vacancies in all elective offices shall be filled by election or appointment, as follows: “If the unexpired term will end at the next succeeding annual election, at which either city, town, county, district or State officers are to be elected, the office shall be filled by appointment for the remainder of the term. If the unexpired term will not end at the next succeeding annual election, at which either city, town, county, district or State officers are to be elected, and if three months intervene be*560fore said succeeding election, at which either city, town, county, district or State officers are to be elected, the office shall be filled by appointment until said election, and then said vacancy shall be filled by election for the remainder of the term.”
The remainder of the section need not be considered here except to note the somewhat striking fact that, the “succeeding annual election” is referred to five times in this section, and each time is followed by the qualifying phrase “at which either city, town, county, district or State officers are to be elected.”
The questions involved in the case are reduced to these: First, is it “otherwise provided in this Constitution” that the office of mayor may be filled at a different time and- in a different manner to be prescribed by the General Assembly from the time and manner prescribed'by section 152? Second, if the Constitution has not so' otherwise nrovided—
<i. Are school trustees either such city or such district officers within the meaning of section 152 as J o control the time of the election of the mayor; and
5. Are presidential electors State officers within the meaning of section 152 of the Constitution?
First, is there a provision otherwise in the Constitution?
Section 160, after making certain provisions as to the mayor and other named officers of municipalities, provides: “The General Assembly shall prescribe the qualification of all officers of towns and cities, the manner in and causes for which they may be removed from office, and how vacancies in such offices may be filled.”
This provision is not ambiguous. It delegates to the legislature the control of the manner in which vacancies in such offices may be filled. But it is insisted that this sec*561tion does not mean what it says, and that its specific provisions are controlled by the general expression contained in section 152, in spite of the saving clause at the beginning of that section, “except as otherwise provided in this Constitution.”
It is further contended that in Shelly v. McCulloch, 17 Ky. Law Rep., 53, this court so decided. There was no statutory provision for filling a vacancy in the office of tax receiver involved in that case, and this court held that the provision of section 152 controlled in the absence of statutory provision. It is freely admitted, however, that the logic of that opinion goes further than the point expressly decided, and while in that case there has been no legislative construction of the meaning of the Constitution, and the court was not there confronted with the question whether an act of the General Assembly was unconstitutional, we do not think we should be justified in, dissenting from the opinion of the majority, upon this ground alone.
But the remaining questions are a different matter. Leaving the statute out of the question, and assuming that it is. unconstitutional and void, we have first tlm question whether school trustees, are officers of cities or districts within the meaning of section 152; and in this connection it may be doubted whether they are officers at all in the strict meaning of the term, and whether they are not, in the view of the Constitution, what their name implies — trustees of their districts for the management of the educational interests thereof, having no other power or duty, and exercising no official functions. The act for the government of cities of the first class, after fully providing for all city officers, and for a complete system of city government, enters upon a distinct field, namely, that of education. All the statutory *562provisions on the subject are under the distinct title of '“Education,” beginning with section 2949, Kentucky Statutes. At the very beginning the school board is created an independent corporation, with a "distinct government of its own, responsible for its own acts, making its own contracts, suing and sued in its own name, and from time to time in litigation with the city.. Its autonomy is perfect, and the only connection it has with the city government lies in the fact that the city is required to levy, collect and pay over to the school board an annual tax.
A consideration of that portion of the act for the government of cities of the first class relating to the school board leads us to the conclusion that they are not city -officers within the meaning of the section of the Constitution under consideration. Their election, moreover, is put byi the Constitution u-pon an entirely different footing from that of city, town, county, district or State officers. By section 155 of the Constitution it is provided that their election shall not be governed by the rules laid down in the Constitution for other elections; it is not required to be, and is not, in fact, held by secret ballot, but under the old viva voce method, and the votes are registered by the clerks--of the election in separate books provided for that purpose. The very qualifications of the voters may, under the section referred to, be different frem the constitutional qualifications for electors of State and other officers, and it is probably competent for the legislature to provide that women shall be. entitled to vote at such an election. Their election need not be in November. Generally throughout the State it is- held on the first Saturday in June. Both in the cities of the first class and in the ■county districts it is an annual election (Kentucky Statutes, *563section 1131), and if the construction contended for by appellees on this point) and intimated at the close of the opinion of the majority, be correct, there is no year in which there is not an annual election at which district officers are to be elected. And this would lead logically to the conclusion that vacancies in county offices throughout the State would be required by section 152 to be filled at the annual June election, if that happened to be the next succeeding election before which three months intervened after the vacancy occurred, although this is forbidden by section 118, which requires all such officers to be elected in November. Moreover, the Constitution itself, in section 155, provides that section 152 “shall not apply to the election of school trustees and other common school district elections,” thereby excluding those elections from considerati n in determining the meaning of section 152. Nor does this case come within the rule laid down in Shelly v. McCulloch, before referred to, for in order to cover the territory embraced in the city of Louisville, throughout which the mayor’s election is held, it is necessary to combine séven separate school trustee districts, in each of which there is to be held a distinct and independent election for school trustees. There is no officer to be elected whose electoral district covers the territorial limits of the city. In Shelly v. McCulloch this court said: “Unless the territorial limits of the particular office to be filled were embraced by that of the nearest succeeding election, the rule might be different. For example, a vacancy in a State office would not be filled at a succeeding election in which only city officers were to be elected.”
We think the true construction of- section 152 probably is that a vacancy in an office can be filled only at an election at which officers of the like class are to be elected; but be that *564as it may, the. case of Shelly v. McCulloch does not decide the point contended for by appellees, that a number of independent elections can be united to- authorize the filling of a vacancy in an office, the election district of which embraces them all. We do not believe that an election in every constable’s district in the State would of itself authorize the filling of a vacancy in a State office under section 152. In our opinion the school trustee elections to be held in Louisville in November, 1896, do not make that election one at which either city, district or State officers are to- be elected.
And this brings us to -consider what is aptly termed in the opinion of the majority “the only serious question in the case.” There will be elected in November, 1896, electors for president and vice-president, and these, say the counsel for appellees-, are “State officers.” In a limited sense they may be so termed, and they have sometimes been described as agents of the State to cast its vote for president and vice-president. But are they officer's, of the State within themeaning of section 152 of the Kentucky Constitution ? They are nowhere mentioned in that instrument. The act which authorizes their election was not authorized thereby. The Kentucky legislature derives its whole power i:i that regard from- the Constitution of the United States. “Each- State shall appoint, in such manner as the legislature thereof may direct, a number of electors, equal to the whole number of senators and representatives to which the State may be entitled in the Congress, but no senator or representative or person holding an office of trust or profit under the United. States shall be appointed an elector.”
The. sole power of the State as to the electors is the power of naming them in such a manner as the legislature may direct. The act which provides the mode of selecting elect*565ors derives its authority not from the Kentucky Constitution but from the Constitution of the United States. When the Constitution of this State provided for the government of the Commonwealth, and the officers who were to administer that government, no officers were in contemplation except those who derived their official capacity from the State constitution, or the laws passed in pursuance thereto. The framers of the instrument and the people who voted to adopt it certainly did not contemplate officers deriving their official existence solely from the Federal Constitution. Electors perform but one function. That done, their power is exhausted. They have no possible power or duty to be exercised or performed in connection with the government created by the Constitution of Kentucky. They are not State officers within the meaning of section 152.
Much stress was laid by counsel for appellees upon the United States Supreme Court cases of in re Green, 134 U. S., 377, and McPherson v. Blacker, 146 U. S., 1, as holding that presidential electors were State officers, but the cases d'o not support that contention. The Creen case decide! that as the Federal Constitution had delegated the mode of selection to the State Legislature, and the legislature had determined that it should be done by election by the people, the State courts had' jurisdiction to punish an offense committed at •such election against the State election laws.
The court in that case said of the question whether the State had concurrent power with the United States to punish fraudulent voting for representative in Congress: “It ’may be that it has.”
Neither that case nor the Blacker case anywhere decide that electors are State officers. The latter case arose from the Michigan legislature nroviding for the election of the *566electors by districts, and it was held that as the United States Constitution gave the power of determining- the mode of selection to- the State legislature, the legislature might exercise that power in any way it saw fit, and might provide for the selection of electors- upon a State ticket, voted for throughout the State, or by elections b3r districts, or by election b3r the legislature. In tlii-s State down as late as 1824 presidential -electors were selected by the legislature.
But in no just sense does either of the words officer or agent of the State describe the powers and duties of presidential electors. They are best described by the word used in the Constitution. The3r are electors, a bod}- of men to each of whom, when appointed b3’ the State, the Federal Constitution gives the power to cast, not the vote of the State, but his own vote for president and vice-president. It may be conceded that'when the -State legislature provides for their appointment by a vote of the people, under the power given by the Federal Constitution, that election is held under the power and subject to the control of the State, and frauds in its conduct may be punished by the State laws. “In short,” as said in the Blacker case, “the appointment and mode of appointment of electors belong exclusively to the States under the Constitution of the United States. They are, as remarked by Justice Gray in in re Green, 134 U. S., 377-379, ‘no more officers or agents of the United States than are the members of the State legislature when acting as electors of Federal senators, or the people of the States when acting as the electors of representatives in Congress.’ ”
On the other hand it may be said with equal truth that when appointed and exercising their only power they are no more officers or agents of the State than are the free electors of Kentucky when, under the section of the Kentucky Con*567stituti-on, they cast their votes for governor of the Commonwealth. They are independent electors. “As originally adopted and as it now exists, it was supposed that the body of electors interposed between the State legislature and the presidential office would exercise a reasonable independence- and fair judgment in the selection of the chief executive of the national government, and that thus the evil of a presi- , dent selected by immediate popular suffrage on the one side,, and the opposite evil of an election by the direct vote of the States in their legislative bodies on the other, would both, be avoided.” (Miller on Constitutional Law, 149; Rawle on Constitution, 55; Story on Constitution, section 1473; The Federalist, No. 68.)
It is true that in practice they have come to be mere “puppets, selected under a moral restraint to vote for some particular person who represents the preference of the appointing power, whether that was the legislature or the more popular suffrage by which the legislature itself was elected.’7 (Ibid, page 149.)
But their power under the Constitution still remains, and we can not concede that they have ceased to be independent electors because they have in practico ceased to act independently, or that they have become mere officers or agents of the State, charged with any official power or duty to register the will of the majority of the voters in the election of president and vice-president because, under the moral restraint referred to, they have come to act as If they were.
In casting their votec for president and vice-president they do not act as representatives of the States, but, if representatives at all, they represent the people of the United! States in the electoral college. They d-o not cast the vote of the State, but their own votes as electors.
*568“The Constitution," says Chancellor Kent, 1 Kent, 275, “from an enlightened view of all the difficulties that attend the subject, has not thought it safe or prudent t‘o refer the election of president directly and immediately to the people, but it has confided the power to a small body of electors appointed in each State under the direction of the legislature.”
It is only in the event that the electoral college fails to elect, and the election is thereby thrown into the house of representatives that the States are represented in voting for a president, or the votes of the States as States are cast. In our judgment electors are not officers within the meaning of the Kentucky Constitution.
So far as the intent of the Constitutional Convention can be shown by the debates which took place among the members, it can be demonstrated that that body was influenced by a strong desire to' separate, as far as possible, Federal elections from those of the State, through fear of Federal interference, but we do not attach much importance to arguments drawn from such evidence. We base our views upon the language which the framers, of the Constitution used, and the sense in which the words must have been understood, not only by the members of the convention but by the people by whose suffrages the instrument was made the Constitution of Kentucky. To say that the overwhelming, majority of the voters of Kentucky understand an election for presidential electors to' be a Federal election, and not an election of State officers, is to understate the proposition. The percentage of the people who understand or think of it otherwise is infinitesimal, and it is the understanding of the people who voted for the adoption of the instrument which should control in its construction. This canon of constitutional construction is too well settled to require +he citation *569of authority. Nor can we concur in the conclusion of the majority that the election of a judge of the Court of Appeals in another district is an annual election at which a vacancy in the office of mayor of the city of Louisville can be filled. The conclusion of the majority completely nullifies the qualifying words of the phrase “succeeding annual election, at which either city, town, county, district or State officers are to be elected,” which, with painful particularity and emphasis, are reiterated no less than five times in section 152; and the policy of the adoption of the Constitution of 1850 should have nothing t'o do with the construction of the pres-en Constitution.
It must be assumed that the new Constitution was intended to effect a change of policy in every respect in which the language used indicates a different purpose from that used in the former instrument. Constitutional conventions are not held nor are Constitutions adopted for the purpose of perpetuating governmental policies, but for the purpose of changing them. A new Constitution is a new departure; and "so the policy of the Constitution of 1850, to refer all matters to the vote of the people as quickly as possible, can have no place in the construction of the language of section 152 of the present Constitution, which indicates in five sepárate places an intention to alter or qualify that policy.
In our opinion it was a matter of little importance whether the Constitution should fix the time of filling the vacancy in one year or another, but we deem it of great importance that the correct rule of constitutional construction be adopted by this court.